DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is not at all clear how the pins attach the strap to the elongate holes.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 sets forth “the glass (5) is placed and screwed by the threads (8) to the respective threads (7) of the mounting ring (6)” and the Incoming Written Opinion of the International Search Authority states that “the glass is screwed by the threads to the respective threads of the mounting ring”.  Examiner cannot determine if Applicant intends to claim the glass is itself threaded or if it is clamped in place between other structures by the engagement of threads 7 and 8.
	Claim 2 is not understood because the structure of the pins and elongate holes is not sufficiently elucidated in the specification so that the Examiner can understand what the structure is and how it operates.
	Examiner notes that “parametrizable” is interpreted as being synonymous with “modular”.

Allowable Subject Matter
The following claims 1 and 3 drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
A parametrizable wrist watch consisting of a strap (1), with a surface (11) on which connection buttons (10) are provided, an indication mechanism (2), comprising a base (3), whichon an outer peripheral surface and sockets (9) on a lower part of the base, a[[n]] function mechanism (4), a glass (5) and a[[n]] mounting ring (6), with respective threads (7) on an inner peripheral[[ly]] surface, characterized in that within the base, the glass (5) is placed between the base and the mounting ring and of the base are screwed to the respective threads (7) of the mounting ring (6), forming the indication mechanism 10(2) which is snapped with the connection buttons (10) on the strap (1) via the sockets.
Cancel claim 2
A parametrizable wrist watch according to claim 1, characterized in that the 15strap (1) is unitary and has at its two ends the connection buttons (10), by which it is snapped in the sockets (9) of the indication mechanism (2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677